The facts appear sufficiently in the opinion of the court.
The clause of the will upon which the advice of the court is asked is as follows:
"The balance of my property I allow to be sold and my just debts paid. The negroes are to be sold at my wife's death and equally divided among all my children."
Some of the children died after the testator and in the lifetime of the tenant for life. The question is, was the remainder vested, so that the representatives of the deceased children take.
It is a vested remainder, and the representatives of the deceased children do take.
The doctrine governing this case is settled in Conly v. Kincade,60 N.C. 594.
PER CURIAM.                                          Decree accordingly.
(141)